Citation Nr: 1020833	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to August 
1967 and from October 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which declined to reopen 
the Veteran's claim for service connection for a low back 
disorder due to the absence of new and material evidence.


FINDINGS OF FACT

1.  An October 1991 rating decision declined to reopen the 
Veteran's claim for service connection for a low back 
disability, finding that no new and material evidence had 
been submitted; the Veteran initiated an appeal of the rating 
action, a statement of the case was issued in May 1992, and a 
timely substantive appeal filed in December 1992; however, in 
a subsequent August 1993 statement the Veteran withdrew his 
appeal to the Board.  

2.  An unappealed June 1993 rating decision declined to 
reopen the Veteran's claim for service connection for a low 
back disability, finding that no new and material evidence 
had been submitted.

3.  Evidence received since the June 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied the claim for 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009). 
 
2.  Evidence received since the June 1993 rating decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in January 2007 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The January 2007 letter informed the Veteran that his claim 
had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the Veteran 
to submit any new and material evidence showing that his pre-
existing low back disorder had been permanently aggravated by 
service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  Id.

The January 2007 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The Board also observes that the record includes evidence 
that since his second period of military service the Veteran 
has received benefits from the Social Security Administration 
(SSA).  Some SSA documents are of record.  It is unclear 
whether all SSA documents were ever requested or associated 
with the claims file.  In this case, however, there is no 
suggestion that these records would be relevant to the 
currently appealed claim.  As such, a remand to obtain 
additional SSA records is unnecessary.  See Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not 
required to obtain SSA records in all cases but only where 
potentially relevant to the claims on appeal).   

Finally, the Board notes that, until a claim is reopened, VA 
does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).  

New and Material Evidence 

As will be discussed in greater detail below, the evidence 
indicates that the Veteran sustained a low back injury in 
approximately January or February 1969, between his first and 
second periods of military service.  The Veteran essentially 
that the resulting low back disorder was permanently 
aggravated during his second period of military service.  
Specifically, the Veteran contends that he was recalled to 
service before his back had fully healed, that he was not 
permitted to use a cane, and that he was required to carry 
large bags of potatoes and unload food from trucks, which 
caused increased pain in his low back.      
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).

As noted above, the Veteran appealed an October 1991 rating 
decision that declined to reopen his claim of entitlement to 
service connection for a low back disorder, finding that the 
Veteran had not submitted any new and material evidence.  A 
statement of the case was issued in May 1992 and the Veteran 
submitted a timely substantive appeal.  The Veteran 
subsequently withdrew his appeal in a December 1992 
statement.  

The above notwithstanding, in a June 1993 rating decision the 
RO declined to reopen his claim of entitlement to service 
connection for a low back disorder, finding that the Veteran 
had not submitted any new and material evidence.  The Veteran 
did not file a timely notice of disagreement or otherwise 
indicate a desire to appeal the decision to the Board.  As no 
correspondence was received from the Veteran within the 
appeal period perfecting his appeal with respect to the issue 
of entitlement to service connection for a low back disorder, 
therefore, the June 1993 rating decision is final. 
 
At the time of the June 1993 decision, the record included 
service treatment records showing that the Veteran was 
released from service in August 1967 due to family hardship.  
In approximately January 1969 the Veteran was injured in a 
fall while working on a construction site.  The Veteran was 
recalled to service in September 1971, but immediately began 
to complain of back problems.  Approximately one week after 
reentry the Veteran was given a physical profile based on his 
back problems, which included no stooping, crawling, running, 
jumping, or prolonged standing, marching, or sitting.  In 
October 1971, a medical board proceeding found that the 
Veteran's pre-existing low back disorder rendered him 
medically unfit for further military service.  The board 
found that the Veteran's low back disorder had not been 
aggravated by his active duty service.  Based on the medical 
board findings, the Veteran was subsequently released from 
duty.       

Prior to the June 1993 rating decision, the claims file also 
included VA and private treatment records showing treatment 
for low back problems, including multiple surgeries.  The 
Veteran also had ongoing inpatient and outpatient treatment 
for drug and alcohol abuse that the Veteran asserted was 
self-treatment for his back pain.  

The claims file also included a statement in the Veteran's 
December 1992 substantive appeal, referenced above, that for 
his second period of service he was arrested and inducted 
into service and at that time he was taken from a hospital 
bed in his own home and not allowed to use a cane.  The 
Veteran claimed that his second period of service 
"aggravated and agitated my pre-existing condition."  

Potentially relevant evidence received since the June 1993 
rating decision includes records from the Social Security 
Administration (SSA), VA outpatient records, and multiple 
statements from the Veteran, his brother, and his 
representative.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id at 284. 
 
As noted above, the Veteran's petition to reopen his claim 
for service connection for a low back disorder was denied 
most recently in a June 1993 rating decision.  At that time, 
the RO found that the Veteran had not provided new and 
material evidence that would tend to show that his low back 
disorder was permanently aggravated by his second period of 
military service.    

Again, the Veteran claims his pre-existing low back disorder 
was permanently aggravated by his second period of military 
service.  As noted, for evidence to be new and material in 
this matter, it would have to tend to show that his pre-
existing low back disorder had been permanently aggravated by 
some incident during his second period of military service.  
The Board finds the evidence received since the June 1993 
rating decision does not.

The records obtained since the June 1993 rating decision show 
ongoing treatment for back problems, including steroid 
injections and the prescription of pain medication.  In 
addition, the VA treatment records include a December 2006 
letter from the Veteran's treating VA physician who noted 
ongoing low back pain, despite multiple operative attempts to 
alleviate the problem.  The physician opined that the 
Veteran's back was due, at least in part, to trauma.  
Furthermore, the physician noted that the Veteran felt that 
the pain was exacerbated by his military service.  

The new records also include a letter from the Veteran's 
brother that discussed his low back injury incurred after the 
Veteran's first period of military service.  The letter 
stated that the military had required that the Veteran return 
to active duty before he had completely recovered from the 
accident.  The letter opined that the position to which the 
Veteran was assigned in the military was very physical in 
light of his medical condition and the Veteran's brother felt 
that the military was attempting to prove that the Veteran 
was fit for active duty.  Instead, the Veteran's brother 
claimed that the Veteran's low back disorder was aggravated 
by the physical activity of service.  The Veteran has offered 
similar statements.    

As noted, the medical evidence since June 1993 reflects that 
the Veteran has a current low back disorder.  However, as 
noted in the June 1993 rating decision, the Veteran incurred 
a low back injury in the period between his first and second 
periods of active military service.  The Board notes that 
none of the newly submitted medical evidence indicates that 
the Veteran's pre-existing low back disorder was permanently 
aggravated by his second period of military service.  In that 
regard, the Board has considered the December 2006 letter 
from the Veteran's VA physician.  The Veteran's 
representative has argued that this letter constitutes new 
and material evidence.  The Board, however, notes that the 
examiner did not state that it was his own opinion that the 
Veteran's low back disorder was permanently aggravated by his 
second period of military service.  Rather, the examiner was 
merely providing the lay description of history offered by 
the Veteran, and a mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  There is no evidence than any 
medical professional has ever found that the Veteran's 
current low back disability was permanently aggravated by his 
military service.  

Furthermore, the Board notes that the Veteran's lay 
assertions that his pre-existing low back disorder was 
permanently aggravated by service were already of record at 
the time of the last denial.  Thus, they are essentially 
cumulative of evidence already of record, and do not raise a 
reasonable possibility of substantiating the claim.

Finally, with respect to the statement of the Veteran's 
brother that the Veteran's low back disorder was permanently 
aggravated by service, the Board observes that he is 
essentially restating the lay contentions already put forth 
by the Veteran.  Thus, his lay assertions are also cumulative 
of already submitted evidence.  

Furthermore, as a lay person, the assertions of the Veteran's 
brother do not constitute medical evidence relating the 
claimed back disability to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

In short, the additional treatment records and lay statements 
of the Veteran and his brother either fail to relate to an 
unestablished fact necessary to substantiate the claim, or 
are essentially cumulative and redundant of the evidence of 
record at the time of the last prior final denial.  
Accordingly, the additional evidence received since June 1993 
is not new and material and the claim may not be reopened.  
Until the Veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disorder has 
not been received and, therefore, the claim is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


